Citation Nr: 0425116	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  00-12 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for a lumbosacral 
sprain, currently evaluated as 20 percent disabling.  

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for osteoarthritis of 
multiple joints.  

3.  Entitlement to an effective date earlier than March 24, 
1971, for the grant of service connection for a thoracic back 
strain.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel
INTRODUCTION 

The veteran served on active duty from August 1961 to 
December 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) from June 1998 and February 1999 decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

An October 2002 Board decision denied the veteran's appeal 
for a rating in excess of 20 percent for a lumbosacral strain 
and his application to reopen a claim for service connection 
for general (multiple joint) osteoarthritis based on the 
receipt of  new and material evidence.  The same Board 
decision also granted an earlier effective date of March 24, 
1971, for the grant of service connection for a thoracic back 
strain.  The appellant filed a timely appeal to the Court of 
Appeals for Veterans Claims (hereinafter CAVC).

VA and the appellant filed a Joint Motion for Remand in April 
2004.  The parties asserted that a remand was appropriate 
based on two grounds.  First, it was noted  that there were 
no documents of record to fulfill the requirement that VA 
notify the veteran of information and evidence necessary to 
substantiate his claim for an increased evaluation for 
lumbosacral strain in excess of 20 percent and his 
application to reopen a claim for service connection for 
general osteoarthritis based on new and material evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370, 374 (2002); 
38 U.S.C.A. § 5103A (West 2002).  With regard to the 
veteran's earlier effective date claim, the parties noted in 
the joint motion that VA had failed to obtain and consider 
records from the Social Security Administration (SSA).  It 
was further observed that a letter was in the claims file 
from the veteran to VA, dated on October 7, 1982, in which 
the appellant indicated that he received disability payments 
from SSA.

CAVC granted the Joint Motion for Remand by Order dated April 
19, 2004, and vacated that part of the October 2002 Board 
decision that denied the claim for entitlement to a rating in 
excess of 20 percent for a lumbosacral strain, the 
application to reopen a claim for service connection for 
general osteoarthritis based on the receipt of new and 
material evidence, and an effective date earlier than March 
24, 1971, for the grant of service connection for a thoracic 
back strain.  

Pursuant to CAVC April 19, 2004 order, the case is REMANDED 
to the RO for the following development:

1.  The RO should contact the SSA and 
request a copy of any final decision and 
all records upon which that decision was 
based.  If the SSA has made no decision 
or has no records, the RO should annotate 
the record accordingly.  See 38 U.S.C.A. 
§§ 5103A; 5106 (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2003); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Martin 
v. Brown, 4 Vet. App. 136 (1993) (not 
only must the final Social Security 
Administration decision be obtained, but 
all records upon which that decision was 
based must be obtained as well). 

2.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim for a rating in 
excess of 20 percent for a lumbosacral 
strain; an application to reopen a claim 
for service connection for osteoarthritis 
of multiple joints based on the receipt 
of new and material evidence; and a claim 
for an effective date prior to March 24, 
1971, for the grant of service connection 
for a thoracic back strain, of the impact 
of the notification requirements on all 
three claims.  

The veteran should further be requested 
to submit all evidence in his possession 
that pertains to any of his claims.

3.  The veteran is advised that he has 
the right to submit additional evidence 
and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

5.  The RO should then readjudicate the 
claim for a rating in excess of 20 
percent for a lumbosacral strain; an 
application to reopen a claim for service 
connection for osteoarthritis of multiple 
joints based on the receipt of new and 
material evidence; and a claim for an 
effective date prior to March 24, 1971, 
for the grant of service connection for a 
thoracic back strain, with consideration 
of all of the evidence added to the 
record since the last Supplemental 
Statement of the Case.  
If any benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a Supplemental 
Statement of the Case, which should contain notice of all 
relevant action taken on the claim(s), to include a summary 
of all of the evidence added to the record since the last 
SSOC.  A reasonable period of time for a response should then 
be afforded.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


